Order entered May 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                               V.

                   JAMES REEDER AND EDDIE CORBITT, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-98-00869-D

                                           ORDER
       We GRANT appellants’ May 11, 2015 opposed third motion for extension of time to file

brief and ORDER the brief be filed no later than June 15, 2015. Appellants are cautioned that

no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE